Case 3:20-cr-00098-MMH-JRK Document1 Filed 07/22/20 Page 1 of 5 PagelD 1
FILED

UNITED STATES DISTRICT COURT 2020 JUL 22 ANTI: 11
MIDDLE DISTRICT OF FLORIDA CLERE, Us DISTRICT Coun
JACKSONVILLE DIVISION MIQOLE DISTRICT UF FLORID:

JACKSONVILLE GISTRICT
UNITED STATES OF AMERICA
v. CASE NO. 3:20-cr-98-J -34TRK
Cts. 1-3: 18 U.S.C. § 2251(a)
RICHARD EARL JENKINS JR.
INDICTMENT

The Grand Jury charges:
COUNT ONE

On or about October 31, 2015, in the Middle District of Florida, the

defendant,
RICHARD EARL JENKINS JR..,

did employ, use, persuade, induce, entice and coerce a minor, Child Victim 1, to
engage in any sexually explicit conduct for the purpose of producing visual
depictions of such conduct, which visual depictions were produced using materials
that had been mailed, shipped, and transported in and affecting interstate and
foreign commerce by any means.

In violation of 18 U.S.C. § 2251 (a) and (e).
Case 3:20-cr-00098-MMH-JRK Document 1 Filed 07/22/20 Page 2 of 5 PagelD 2

COUNT TWO
On or about July 23, 2017, in the Middle District of Florida, the defendant,
RICHARD EARL JENKINS JR..,

did employ, use, persuade, induce, entice and coerce a minor, Child Victim 1, to
engage in any sexually explicit conduct for the purpose of producing visual
depictions of such conduct, which visual depictions were produced using materials
that had been mailed, shipped, and transported in and affecting interstate and
foreign commerce by any means.

In violation of 18 U.S.C. § 2251 (a) and (e).

COUNT THREE
On or March 11, 2019, in the Middle District of Florida, the defendant,
RICHARD EARL JENKINS JR..,
did employ, use, persuade, induce, entice and coerce a minor, Child Victim 1, to
engage in any sexually explicit conduct for the purpose of producing visual
depictions of such conduct, which visual depictions were produced using materials
that had been mailed, shipped, and transported in and affecting interstate and

foreign commerce by any means.

In violation of 18 U.S.C. § 2251(a) and (e).
Case 3:20-cr-00098-MMH-JRK Document 1 Filed 07/22/20 Page 3 of 5 PagelD 3

FORFEITURE

1. The allegations contained in Counts One through Three of this
Indictment are hereby re-alleged and incorporated by reference for the purpose of
alleging forfeiture, pursuant to the provisions of 18 U.S.C. § 2253.

2. Pursuant to 18 U.S.C. § 2253, upon conviction of an offense in
violation of 18 U.S.C. §§ 2251 and 2252(a)(1), the defendant, RICHARD EARL
JENKINS JR., shall forfeit to the United States, pursuant to 18 U.S.C. § 2253, all
of his interest in:

a. Any visual depiction described in 18 U.S.C. §§ 2251, 2251A, or
2252, 2252A, 2252B, or 2260 of this chapter, or any book, magazine, periodical,
film, videotape, or other matter which contains any such visual depiction, which
was produced, transported, mailed, shipped, or received in violation of this chapter:

b. Any property, real or personal, constituting or traceable to gross
profits or other proceeds obtained from such offense; and

c. Any property, real or personal, used or intended to be used to
commit or to promote the commission of such offense or any property traceable to
such property.

3. If any of the property described above, as a result of any act or
omission of the defendant:

a. cannot be located upon the exercise of due diligence;
Case 3:20-cr-00098-MMH-JRK Document1 Filed 07/22/20 Page 4 of 5 PagelD 4

b. has been transferred or sold to, or deposited with, a third person;
c. has been placed beyond the jurisdiction of the Court;
d. has been substantially diminished in value; or

e. has been commingled with other property which cannot be
subdivided without difficulty;

the United States shall be entitled to forfeiture of substitute property pursuant to

21 U.S.C. § 853(p), as incorporated by 18 U.S.C. § 2253(b).

 

 

Assistant United States Attorney
Deputy Chief, Jacksonville Division
Case 3:20-cr-O0098-MMH-JRK Document1 Filed 07/22/20 Page 5 of 5 PagelD 5

FORM OBD-34
7/21/20 Revised No.

 

UNITED STATES DISTRICT COURT
Middle District of Florida
Jacksonville Division

THE UNITED STATES OF AMERICA
Vs.

RICHARD EARL JENKINS JR.

 

INDICTMENT

Violations: 1-3: 18 U.S.C. § 2251(a)

ed fw

Foreperson

 

 

Filed in open court this 22nd day

of July, 2020.

_‘hacs Pew Lh

Clerk

 

 

Bail $

 

 

GPO 863 525
